UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, TRUSTEES OF THE
NEW YORK CITY CARPENTERS
RELIEF AND CHARITY FUND, THE
CARPENTER CONTRACTOR ALLIANCE                      21 Civ. 4582 (KPF)
OF METROPOLITAN NEW YORK, and
THE NEW YORK CITY DISTRICT                               ORDER
COUNCIL OF CARPENTERS,

                          Petitioners,

                   -v.-

INISS CONSTRUCTION, INC.,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      On May 21, 2021, Petitioners filed a petition to confirm an arbitration

award. (Dkt. #1). Proceedings to confirm an arbitration award must be

“treated as akin to a motion for summary judgment.” D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is hereby

ORDERED that Petitioners shall move for confirmation of the arbitral award in

the form of a motion for summary judgment — in accordance with Rule 56 of

the Federal Rules of Civil Procedure and Local Rule 56.1 of the Southern

District of New York — by June 23, 2021. Respondent’s opposition, if any, is

due on July 23, 2021. Petitioners’ reply, if any, is due August 6, 2021.
      Petitioners shall serve the petition upon Respondents electronically and

by overnight mail no later than June 1, 2021, and shall file an affidavit of

such service with the court no later than June 8, 2021.

      SO ORDERED.

Dated: May 24, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
